Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 1 of 25 PageID #: 1816




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


 TYREEK EVANS-MAYES,

                     Petitioner,

          V.                                   Civil Action No. 17-1814-CFC

 ROBERT MAY, Warden, and
 ATTORNEY GENERAL OF THE
 STATE OF DELAWARE,

                     Respondents. 1




 Tyreek Evans-Mayes. Prose Petitioner.

 Kathryn J. Garrison, Deputy Attorney General of the Delaware Department of Justice,
 Wilmington, Delaware. Attorney for Respondents.




                               MEMORANDUM OPINION 2




  September 7, 2021
  Wilmington, Delaware



  1Warden   Robert May has replaced former Warden Dana Metzger, an original party to
  this case. See Fed. R. Civ. P. 25(d).

  2Thiscase was originally assigned to the Honorable Gregory M. Sleet and was re-
  assigned to the undersigned judge on September 20, 2018.
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 2 of 25 PageID #: 1817




             c:zi~
  CONNOLLY, UNITED STAfEs DISTRICT JUDGE:

         Pending before the Court is Petitioner Tyreek Evans-Mayes' Petition for a Writ of

  Habeas Corpus Pursuant to 28 U.S.C. § 2254. (D.1. 1) The State filed an Answer in

  opposition, to which Petitioner filed a Reply. (D.I. 13; D.I. 15) For the reasons

  discussed below, the Court will deny the Petition.

  I.     BACKGROUND

        A. Factual History

         In the Fall of 2011, several pizza deliverymen were robbed at apartment

  complexes off of Route 40 in Newark and Bear, Delaware. (D.I. 11-14 at 46-47, 75) In

  each case, the suspects would call a pizza shop and order food to be brought to a

  certain location. (Id. at 54, 56, 64-70, 76-78) When the deliveryman arrived, he was

  robbed. (Id.) The drivers described the robbers as one or two young black men,

  usually wearing bandanas. (Id.)

         On October 15, 2011, a Papa John's delivery driver arrived at St. Andrews

  Apartments to deliver a large order. (D.I. 11-14 at 53-54) When he knocked on the

  apartment where the order was to be delivered, he was told that no one had ordered a

  pizza. (Id. at 54) As the driver returned to his car, two black men wearing bandanas

  covering their faces approached him. (Id. at 56) One held a knife. (Id. at 56-57) The

  men took the order and the driver's money. (Id. at 56)

         On October 16, 2011, a Pat's Pizzeria delivery driver tried to deliver an order to

  an address on North Antler's Lane. (D.I. 11-14 at 64) He was told that no one at that

  address had ordered pizza. (Id.) The driver called the number connected to the order

  and was directed to a nearby address. (Id.) While there, a black male, whose face was
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 3 of 25 PageID #: 1818




  not covered, approached him and asked him if he had change for $100. (Id. at 65, 67)

  Then the man pointed a gun at him and told him to hand over his money and the order.

  (Id. at 67) Just before the robbery, a witness saw three black males acting suspiciously

  around the apartment building where the order was originally supposed to have been

  delivered. (Id. at 60-61)

         On October 21, 2011, a Season's Pizza delivery driver tried to deliver an order at

  a residence in the Apple Chase Apartment complex. (D.I. 11-14 at 67-68) No one

  answered the door. (Id. at 68) Moments later, two black men wearing bandanas over

  their faces and hoodies approached the driver and asked for his money. (Id. at 68-69)

  One of the men had a gun. (Id.)

         On November 16, 2011, the same Season's Pizza delivery driver tried to deliver

  an order at St. Andrews Apartments. (D.I. 11-14 at 73-74) When he knocked on the

  door to the apartment, however, the door came open. (Id. at 74) Because of his earlier

  experience, the driver immediately ran back to his car. (Id.) A black male approached

  the car and asked him if he was lost. (Id.) When the driver replied that he was calling

  the police, the man ran away. (Id.)

        A little later that same evening, a Domino's Pizza delivery driver tried to deliver

  an order at 213 Turnberry Court in St. Andrews Apartments. (D.I. 11-14 at 76) He

  arrived to find there was no apartment number 213. (Id.) Two black men approached

  him, one wearing a bandana over his face, and the other with an unknown item covering

  his face. (Id. at 77, 80) One of the men was holding a gun. (Id. at 77) The driver

  recognized that the gun was likely a BB gun. (Id.) He threw the pizzas up in the air and


                                              3
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 4 of 25 PageID #: 1819




  gave the men his money. (Id. at 77-78) The name on the receipt for that order was

  Petitioner's name. (Id. at 80)

         While investigating the cases, a New Castle County police detective learned that

  a St. Andrews Apartments manager had reported a suspicious blue Astro van that had

  been seen driving throughout the complex. (D.I. 11-14 at 49, 88) The license tag

  number came back to Terry English, who lived on Jacob's Loop. (Id. at 89) A detective

  traced the number that had been used to call in the first order on October 15th to a cell

  phone connected to Bryan Bennett, who lived at the same address on Jacob's Loop.

  (Id.) Terry English was Bennett's stepmother. (Id. at 106) New Castle County police

  set up surveillance of the address on November 17, 2011. (Id. at 89) They saw two

  black males leave the residence and drive off in the blue Astra van. (Id.) The officers

  stopped the van after they saw it violate various traffic laws. (Id.)

         Bennett was driving the van; Petitioner was in the front passenger seat. (D. I. 11-

  14 at 90) The police officers found two BB guns in the van, one under each of the front

  seats. (Id.) They also found about a half dozen cell phones, a Domino's Pizza flyer,

  and a Season's Pizza magnet in the van. (Id. at 92) The police executed a search

  warrant at Bennett's house, where they found a red bandana and an empty package for

  a Daisy BB Gun in his room, and Domino's Pizza boxes in the trash can. (Id. at 95)

         Bennett entered into a plea agreement with the State and, in return for a reduced

  sentence, testified against Petitioner at his trial. (D.I. 11-14 at 105-20) Bennett stated

  that he and Petitioner were friends and that the robberies had been Petitioner's idea.

  (Id. at 106, 109) Bennett testified that Petitioner wielded a knife during the first robbery


                                                4
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 5 of 25 PageID #: 1820




  the two men committed together. (Id. at 109) Although they planned the second

  robbery, another friend, Troy Williams, held up the delivery driver by himself. (/d.)

  Bennett testified that he and Petitioner committed the third and fourth robberies, and the

  November 16 attempted robbery together. (Id. at 110-12) Bennett is 6 feet, 4 inches

  tall; Petitioner is 6 feet. (D.I. 11-9 at 87; D.I. 11-14 at 9-10, 27)

         B. Procedural History

         Petitioner was arrested on November 18, 2011 and later indicted on four counts

  of first degree robbery, five counts of second degree conspiracy, two counts of wearing

  a disguise during the commission of a felony, attempted second degree robbery, and
                                                                                   11
  possession of a deadly weapon during the commission of a felony ("PDWDCF              ).   (D.I.

  13 at 1) In February 2012, the Superior Court appointed counsel to represent

  Petitioner. In September 2012, defense counsel filed a motion to withdraw as counsel.

  The Superior Court granted the motion. Petitioner represented himself until December

  2012, when new defense counsel was appointed to represent him. (/d.)

         Prior to jury selection, the State entered a no/le prosequi as to attempted robbery

  and a related second degree conspiracy count. (D.I. 11-1 at 12, Entry No. 119) On

  October 7, 2013, a Delaware Superior Court jury found Petitioner guilty of first degree

  robbery, second degree robbery (as the lesser-included-offense of first degree robbery),

  PDWDCF, wearing a disguise during the commission of a felony, and two counts of

  second degree conspiracy. (D.I. 11-14 at 173-76) The jury acquitted Petitioner of the

  remaining charges. On December 13, 2013, the Superior Court sentenced Petitioner to

  thirty-four years of Level V incarceration, suspended after sixteen years for decreasing


                                                  5
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 6 of 25 PageID #: 1821




  levels of supervision. (D. I. 11-13 at 64-68) Petitioner appealed, and the Delaware

  Supreme Court affirmed his convictions on September 11, 2014. See Mayes v. State,

  100 A.3d 1021 (Table), 2014 WL 4536378, at *1 (Del. Sept. 11, 2014).

         In September 2015, Petitioner filed a pro se motion for postconviction relief

  pursuant to Delaware Superior Court Criminal Rule 61. (D.I. 11-14 at 177-82) The

  Superior Court appointed counsel to represent Petitioner, and approximately six months

  later post-conviction counsel filed a motion to withdraw from the representation. On

  August 25, 2016, the Superior Court simultaneously granted defense counsel's motion

  to withdraw and denied the Rule 61 motion. See State v. Evans-Mayes, 2016 WL

  4502303 (Del. Super. Ct. Aug. 25, 2016). Petitioner appealed, and the Delaware

  Supreme Court affirmed the Superior Court's decision on March 6, 2017. See Evans-

  Mayes v. State, 158 A.3d 450 (Table), 2017 WL 895912 (Del. Mar. 6, 2017). Petitioner

  filed a petition for a writ of certiorari in the United States Supreme Court. The Court

  denied that petition on October 2, 2017. See Evans-Mayes v. Delaware, 138 S.Ct. 111

  (2017).

  II.    GOVERNING LEGAL PRINCIPLES

         A. The Antiterrorism and Effective Death Penalty Act of 1996

         Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996

  (AEDPA) "to reduce delays in the execution of state and federal criminal sentences ...

  and to further the principles of comity, finality, and federalism." Woodford v. Garceau,

  538 U.S. 202, 206 (2003). Pursuant to AEDPA, a federal court may consider a habeas

  petition filed by a state prisoner only "on the ground that he is in custody in violation of

  the Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a).
                                                6
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 7 of 25 PageID #: 1822




  Additionally, AEDPA imposes procedural requirements and standards for analyzing the

  merits of a habeas petition in order to "prevent federal habeas 'retrials' and to ensure

  that state-court convictions are given effect to the extent possible under law." Bell v.

  Cone, 535 U.S. 685, 693 (2002).

         B. Exhaustion and Procedural Default

         Absent exceptional circumstances, a federal court cannot grant habeas relief

  unless the petitioner has exhausted all means of available relief under state law. See

  28 U.S.C. § 2254(b); O'Sullivan v. Boercke/, 526 U.S. 838, 842-44 (1999); Picard v.

  Connor, 404 U.S. 270, 275 (1971). AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a
                person in custody pursuant to the judgment of a State court
                shall not be granted unless it appears that-

                (A) the applicant has exhausted the remedies available in the
                courts of the State; or

                (B)(i) there is an absence of available State corrective
                process; or (ii) circumstances exist that render such process
                ineffective to protect the rights of the applicant.

  28 U.S.C. § 2254(b)(1). This exhaustion requirement, based on principles of comity,

  gives "state courts one full opportunity to resolve any constitutional issues by invoking

  one complete round of the State's established appellate review process." O'Sullivan,

  526 U.S. at 844-45; see Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000).

         A petitioner satisfies the exhaustion requirement by demonstrating that the

  habeas claims were "fairly presented" to the state's highest court, either on direct

  appeal or in a post-conviction proceeding, in a procedural manner permitting the court

  to consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005);

                                               7
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 8 of 25 PageID #: 1823




  Castille v. Peoples, 489 U.S. 346, 351 (1989). If the petitioner raised the issue on direct

  appeal in the correct procedural manner, the claim is exhausted and the petitioner does

  not need to raise the same issue again in a state post-conviction proceeding. See

  Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1996).

         If a petitioner presents unexhausted habeas claims to a federal court, and further

  state court review of those claims is barred due to state procedural rules, the federal

  court will excuse the failure to exhaust and treat the claims as exhausted. See

  Coleman v. Thompson, 501 U.S. 722, 732, 750-51 (1991) (such claims "meet[] the

  technical requirements for exhaustion" because state remedies are no longer available);

  see also Woodford v. Ngo, 548 U.S. 81, 92-93 (2006). Such claims, however, are

  procedurally defaulted. See Coleman, 501 U.S. at 749; Lines v. Larkins, 208 F.3d 153,

  160 (3d Cir. 2000). Similarly, if a petitioner presents a habeas claim to the state's

  highest court, but that court "clearly and expressly" refuses to review the merits of the

  claim due to an independent and adequate state procedural rule, the claim is exhausted

  but procedurally defaulted. See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S.

  255, 260-64 (1989).

         Federal courts may not consider the merits of procedurally defaulted claims

  unless the petitioner demonstrates either cause for the procedural default and actual

  prejudice resulting therefrom, or that a fundamental miscarriage of justice will result if

  the court does not review the claims. See McCandless v. Vaughn, 172 F.3d 255,260

  (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To demonstrate cause for a procedural

  default, a petitioner must show that "some objective factor external to the defense


                                                8
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 9 of 25 PageID #: 1824




  impeded counsel's efforts to comply with the State's procedural rule." Murray v. Carrier,

  477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show that

  the errors during his trial created more than a possibility of prejudice; he must show that

  the errors worked to his actual and substantial disadvantage, infecting his entire trial

  with error of constitutional dimensions." Id. at 494.

         Alternatively, if a petitioner demonstrates that a "constitutional violation has

  probably resulted in the conviction of one who is actually innocent," 3 then a federal court

  can excuse the procedural default and review the claim in order to prevent a

  fundamental miscarriage of justice. See Edwards v. Carpenter, 529 U.S. 446, 451

  (2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001). The miscarriage of justice

  exception applies only in extraordinary cases, and actual innocence means factual

  innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623

  (1998); Murray, 477 U.S. at 496. A petitioner establishes actual innocence by asserting

  "new reliable evidence-whether it be exculpatory scientific evidence, trustworthy

  eyewitness accounts, or critical physical evidence-that was not presented at trial,"

  showing that no reasonable juror would have voted to find the petitioner guilty beyond a

  reasonable doubt. Hubbard v. Pinchak, 378 F.3d 333, 339-40 (3d Cir. 2004).

         C. Standard of Review

         If a state's highest court adjudicated a federal habeas claim on the merits, the

  federal court must review the claim under the deferential standard contained in 28

  U.S.C. § 2254(d). Pursuant to§ 2254(d), federal habeas relief may only be granted if



  3Murray,   477 U.S. at 496.
                                                9
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 10 of 25 PageID #: 1825




  the state court's decision was "contrary to, or involved an unreasonable application of,

  clearly established federal law, as determined by the Supreme Court of the United

  States," or the state court's decision was an unreasonable determination of the facts

  based on the evidence adduced in the trial. § 2254(d)(1) & (2); see also Williams v.

  Taylor, 529 U.S. 362,412 (2000); Appel v. Hom, 250 F.3d 203, 210 (3d Cir. 2001). A

  claim has been "adjudicated on the merits" for the purposes of§ 2254(d) if the state

  court decision finally resolves the claim on the basis of its substance, rather than on a

  procedural or some other ground. See Thomas v. Hom, 570 F.3d 105, 115 (3d Cir.

  2009). The deferential standard of§ 2254(d) applies even "when a state court's order is

  unaccompanied by an opinion explaining the reasons relief has been denied."

  Harrington v. Richter, 562 U.S. 86, 98 (2011). As explained by the Supreme Court, "it

  may be presumed that the state court adjudicated the claim on the merits in the

  absence of any indication or state-law procedural principles to the contrary." Id. at 99.

         Finally, when reviewing a habeas claim, a federal court must presume that the

  state court's determinations of factual issues are correct. See§ 2254(e)(1). This

  presumption of correctness applies to both explicit and implicit findings of fact and is

  only rebutted by clear and convincing evidence to the contrary. See§ 2254(e)(1);

  Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S.

  322, 341 (2003) (stating that the clear and convincing standard in§ 2254(e)(1) applies

  to factual issues, whereas the unreasonable application standard of§ 2254(d)(2)

  applies to factual decisions).




                                               10
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 11 of 25 PageID #: 1826




  Ill.   DISCUSSION

         Petitioner asserts four Claims in his timely-filed Petition: (1) the State failed to

  support his convictions with sufficient evidence; (2) defense counsel provided six

  instances of ineffective assistance; (3) the State engaged in prosecutorial misconduct

  by labeling him as Bennett's partner, lying to a defense witness, and stating another

  witness was guessing; and (4) Petitioner's initial attorney represented both him and

  Bennett and used information Petitioner provided to him when representing Bennett.

         A. Claim One: Insufficient Evidence

         In Claim One, Petitioner asserts that there was insufficient evidence to support

  his convictions for first and second degree robbery because (1) Petitioner was not

  identified by any victim, (2) there was no physical evidence linking Petitioner to the

  crimes, and (3) "Bennett and Troy Williamson either pleaded or testified to committing

  the robberies." D.I. 1 at 5. Petitioner presented this argument to the Delaware

  Supreme Court in his direct appeal. The Delaware Supreme Court stated that the

  argument would normally be reviewed only for plain error due to Petitioner's failure to

  raise the issue below but, given the State's apparent waiver of Petitioner's procedural

  failure, it addressed the claim and denied it as meritless. See Mayes, 100 A.3d 1021

  (Table), 2014 WL 4536378, at* (Del. Sept. 11, 2014). Given these circumstances,

  Claim One will only warrant habeas relief if the Delaware Supreme Court's decision was

  either contrary to, or an unreasonable application of, clearly established federal law.




                                                11
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 12 of 25 PageID #: 1827




         The clearly established federal law governing insufficient evidence claims is the

  Supreme Court case Jackson v. Virginia, 443 U.S. 307 (1979). Pursuant to Jackson,

  "the relevant question is whether, after viewing the evidence in the light most favorable

  to the prosecution, any rational trier of fact could have found the essential elements of

  the crime beyond a reasonable doubt." Id. at 319. This standard "must be applied with

  explicit reference to the substantive elements of the criminal offense as defined by state

  law." Id. at 324 n.16. Additionally, "a federal habeas court faced with a record of

  historical facts that supports conflicting inferences must presume-even if it does not

  affirmatively appear in the record-that the trier of fact resolved any such conflicts in

  favor of the prosecution, and must defer to that resolution." Id. at 326. It is not

  necessary that the evidence exclude every reasonable hypothesis except that of guilt.

  Id.

         Turning to the first prong of the§ 2254(d)(t) inquiry, a "state court decision is

  contrary to clearly established federal law if it applies a rule that contradicts the

  governing law set forth in Supreme Court precedent, or if it confronts a set of facts that

  are materially indistinguishable from a decision of [the Supreme] Court and

  nevertheless arrives at a result different from that reached by the Supreme Court." Eley

  v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). In this case, the Delaware Supreme

  Court did not specifically apply Jackson and its progeny in holding that there was

  sufficient evidence to support Petitioner's convictions. Nevertheless, the Delaware

  Supreme Court's decision was not contrary to Jackson because the Delaware case




                                                12
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 13 of 25 PageID #: 1828




  cited by the Delaware Supreme Court4 refers to the applicable precedent and its

  decision does not contradict Jackson. See Fahy v. Hom, 516 F.3d 169, 196 (3d
                                                                    11
  Cir.2008) (Supreme Court of Pennsylvania's decision was not contrary to" clearly

  established federal law because appropriately relied on its own state court cases, which

  articulated the proper standard derived from Supreme Court precedent).

         The Court's inquiry is not over, however, because it must also determine if the

  Delaware Supreme Court reasonably applied the Jackson standard to the facts of

  Petitioner's case. The thrust of Petitioner's insufficiency-of-the-evidence argument is

  that the State did not provide any direct evidence (other than Bennett's testimony) of

  Petitioner's participation in the robberies the jury convicted him of. A jury's verdict,

  however, may be based entirely on circumstantial evidence, provided the Jackson

  standard is satisfied and the jury is convinced of the defendant's guilt beyond a

  reasonable doubt. See Desert Palace Inc. v. Costa, 539 U.S. 90, 100 (2003); Holland v.

  United States, 348 U.S. 121, 140 (1954); United States v. Iglesias, 535 F.3d 150, 156

  (3d Cir. 2008) (noting 11 the government may defeat a sufficiency-of-the-evidence
                                                             11
  challenge on circumstantial evidence alone."). It is the jury's function in every case ...

  to weigh the credibility of witnesses, resolve evidentiary conflicts and draw reasonable

  inferences from proven facts." United States v. Clifford, 704 F.2d 86, 90 (3d Cir. 1983).




  4 1n
     Petitioner's case, the Delaware Supreme Court cited to Robertson v. State, 596 A.2d
  1345, 1355 (Del. 1991 ), which cited to Shipley v. State, 570 A.2d 1159, 1170 (Del.
  1990). In turn, Shipley cited to Jackson. See id.
                                              13
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 14 of 25 PageID #: 1829




         Having independently reviewed the record, the Court agrees with the Delaware

  Supreme Court that the record evidence adducted at trial was sufficient to support the

  jury's verdict. As the Delaware Supreme Court stated:

                [T]he evidence against [Petitioner] was substantial and
                included, among other things: {i) a pizza order placed in the
                [his] name in connection with one of the robberies; and {ii)
                [his] arrest in a blue van that had been in the vicinity of
                several of the robberies and that contained information about
                multiple pizza shops, numerous cell phones, and BB guns
                resembling semi-automatic pistols. [Petitioner] was arrested
                in the blue van in the company of [Bennett], who gave
                testimony linking [Petitioner] to the robberies and whose
                mother owned the blue van. Victims of the robberies also
                testified that they had been robbed by two men whose
                respective sizes matched that of [Bennett (6'4")] and
                [Petitioner {6')]. In addition, the manager of the apartment
                complex in which the robberies occurred testified that
                [Petitioner] had been frequenting the complex in a blue van.

  Mayes v. State, 100 A.3d 1021 {Del. 2014).

         In Delaware, a person is guilty of second degree robbery when, in the course of

  committing theft, he or she uses or threatens the immediate use of force upon another

  person with intent to compel the owner of the proper or another person to deliver up the

  property. 11 Del. Code§ 831 (a){2); (D.I. 11-3 at 136) A person is guilty of first degree

  robbery if, in the course of committing second degree robbery, he or she "displays what

  appears to be a deadly weapon." 11 Del. Code§ 832{a)(2). After considering the

  aforementioned evidence in a light most favorable to the State, the Court concludes that

  a rational trier of fact could have found Petitioner guilty of first degree robbery for the

  October 15, 2011 robbery and second degree robbery {as a lesser included offense) for

  the November 16, 2011 robbery. (See D.I. 11-2 at 7-8) Accordingly, the Court


                                                14
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 15 of 25 PageID #: 1830




  concludes that the Delaware Supreme Court reasonably applied Jackson in finding the

  evidence sufficient to sustain P~titioner's convictions for first and second degree

  robbery.

         B. Claim Two: Ineffective Assistance of Counsel

         In Claim Two, Petitioner contends that defense counsel provided ineffective

  assistance by: (1) failing to conduct a meaningful pretrial investigation; (2) failing to

  subpoena a potential alibi witness; (3) failing to file a motion for judgment of acquittal;

  (4) calling Petitioner and his witnesses liars in order to coerce Petitioner into pleading

  guilty; (5) failing to procure an expert witness on identification; and (6) failing to

  investigate Petitioner's competency and to present his psychological and social

  development evidence in mitigation.

                 1. Claim Two (1), (5) and (6)

         The record reveals that Petitioner did not exhaust state remedies for subsections

   (1 ), (5) and (6) of Claim Two because he did not present these arguments to the

   Delaware state courts in his Rule 61 motion or his post-conviction appeal. 5 At this


  5 Petitionercontends that he presented the arguments in Claim Two (5) and (6) to the
  Delaware state courts because the arguments were encompassed by his more general
  complaint in Claim Two (1) that defense counsel "failed to conduct meaningful pre-trial
  investigation." (D.I. 15 at 4) The Court, however, has not located any general allegation
  in Petitioner's Rule 61 filings in the state court record asserting that defense counsel
  failed to conduct a meaningful pre-trial investigation. To the extent he asserted Claim
  Two (1) in his Rule 61 motion in a vague or subtle manner, the Court concurs with the
  State's assertion that it was with respect to his allegation in subsection (2). And, to the
  extent Petitioner presented subsection (1) to the state courts, his presentation of the
  more general ineffective assistance of counsel allegation in subsection (1)-failure to
  conduct meaningful pre-trial investigation-did not fairly present his more specific
  allegations of ineffective assistance in subsections (5) and (6). See Marra v. Larkins, 46
  F. App'x 83, 91 (3d Cir. 2002) (finding that petitioner did not fairly present a separate
  ineffective assistance claim by "merely alluding to facts that might constitute" a separate
                                                 15
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 16 of 25 PageID #: 1831




  juncture, any attempt by Petitioner to exhaust state remedies by raising Claim Two (1),

  (5) and (6) in a new Rule 61 motion would be barred as untimely under Delaware

  Superior Court Criminal Rule 61(i)(1). See DeAnge/o v. Johnson, 2014 WL 4079357, at

  *12 (D. Del. Aug. 15, 2014). Although Rule 61(i)(1) provides for an exception to the

  one-year time limitation if the untimely Rule 61 motion "asserts a retroactively applicable

  right that is newly recognized after the judgment of conviction is final," no such right is

  implicated by the instant arguments. Similarly, the exceptions to Rule 61 (i)(1 )'s time bar

  contained in Rule 61 (i)(5) and (d)(2) do not apply to Petitioner's case, because he does

  not allege actual innocence, lack of jurisdiction, or that a new rule of constitutional law

  applies to the instant arguments.

         Since Petitioner is precluded from exhausting state remedies for these three

  arguments, the Court must treat the claims as procedurally defaulted. Consequently,

  the Court cannot review the merits of Claim Two (1 ), (5) and (6) absent a showing of

  cause and prejudice or that a miscarriage of justice will result absent such review. See

  Lines, 208 F.3d at 160.

         Petitioner does not assert cause for his default of the instant arguments. In the

  absence of cause, the Court will not address the issue of prejudice. The Court further

  concludes that the miscarriage of justice exception does not excuse Petitioner's

  procedural default. Accordingly, the Court will deny Claim Two (1 ), (5) and (6) as

  procedurally barred from federal habeas review.



  ineffective assistance allegation.). In short, Petitioner did not exhaust state remedies for
  Claim Two (1), (5), and (6) because he did not fairly present these arguments to a
  Delaware state court.
                                                16
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 17 of 25 PageID #: 1832




                2. Remaining ineffective assistance allegations in Claim Two

         Petitioner presented Claim Two's remaining three allegations of ineffective

  assistance in his Rule 61 motion, which the Superior Court denied as meritless. The
                                                   11
  Delaware Supreme Court affirmed that denial 0n the basis of [the Superior Court's]

  August 25, 2016 order." Evans-Mayes, 2017 WL 895912, at *1. Given these

  circumstances, habeas relief will only be available if the Superior Court's decision was

  either contrary to, or involved an unreasonable application of, clearly established federal

  law. See Wilson v. Sellers, 138 S. Ct. 1188, 1193-94 (2018) (holding that when a

  higher court affirms a lower court's judgment without an opinion or other explanation,

  federal habeas law employs a "look through" presumption and assumes that the later

  unexplained order upholding a lower court's reasoned judgment rests upon the same

  grounds as the lower court judgment).

         The clearly established Supreme Court precedent governing ineffective

  assistance of counsel claims is the two-pronged standard enunciated by Strickland v.

   Washington, 466 U.S. 668 (1984) and its progeny. See Wiggins v. Smith, 539 U.S. 510

  (2003). Under the first Strickland prong, a petitioner must demonstrate that "counsel's

  representation fell below an objective standard of reasonableness," with

  reasonableness being judged under professional norms prevailing at the time counsel

  rendered assistance. Strickland, 466 U.S. at 688. Under the second Strickland prong,

  a petitioner must demonstrate there is a reasonable probability that, but for counsel's
                                 11




  error the result would have been different." Id. at 687-96. A reasonable probability is a

  "probability sufficient to undermine confidence in the outcome." Id. at 688.


                                              17
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 18 of 25 PageID #: 1833




         In order to sustain an ineffective assistance of counsel claim, a petitioner must

  make concrete allegations of actual prejudice and substantiate them or risk summary

  dismissal. See Wells v. Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v.

  Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987). Although not insurmountable, the

  Strickland standard is highly demanding and leads to a "strong presumption that the

  representation was professionally reasonable." Strickland, 466 U.S. at 689.

         Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the

  Delaware Supreme Court correctly identified the Strickland standard as governing

  Petitioner's instant ineffective assistance of counsel contentions. See Evans-Mayes,

  2016 WL 4502303, at *2 n. 31 & 32. As a result, the Superior Court's decision was not

  contrary to clearly established federal law.

         The Court must also determine if the Superior Court reasonably applied the

  Strickland standard to the facts of Petitioner's case. See Harrington, 562 U.S. at 105-

  06. When performing this inquiry, the Court must review the Delaware Supreme Court's

  denial of Petitioner's ineffective assistance of counsel allegation through a "doubly

  deferential" lens. Id. "[T]he question is not whether counsel's actions were reasonable,

  [but rather], whether there is any reasonable argument that counsel satisfied

  Strickland's deferential standard." Id. When assessing prejudice under Strickland, the

  question is "whether it is reasonably likely the result would have been different" but for

  counsel's performance, and the "likelihood of a different result must be substantial, not

  just conceivable." Id. And finally, when reviewing a state court's determination that a

  Strickland claim lacks merit through the lens of§ 2254(d), federal habeas relief is


                                                 18
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 19 of 25 PageID #: 1834




   precluded "so long as fair-minded jurists could disagree on the correctness of the state

   court's decision." Id. at 101.

                        a. Claim Two (2): Failure to subpoena potential alibi witness

          Petitioner contends that defense counsel failed to subpoena an alibi witness.

   The Superior Court concluded that this contention failed under both prongs of Strickland

   because it was impermissibly vague and lacking in particularity. The Superior Court

   also determined that defense counsel's performance was not deficient because counsel

   interviewed all the witnesses identified by Petitioner, and the one witness who was not

   subpoenaed gave a statement adverse to Petitioner.

          It is well-settled that a petitioner has the burden of proving specific facts to

   support an allegation of ineffective assistance. Sistrunk v. Vaughn, 96 F.3d 666, 671

   (3d Cir.1996); Wells, 941 F.2d at 259-260. Additionally, to succeed on a claim alleging

   counsel's failure to investigate potential witnesses, a petitioner must show how the

   witnesses' testimony would have been favorable and material. See United States            v.
   Gray, 878 F.2d 702, 711 (3d Cir.1989).

          Here, Petitioner does not identify which witness he believes defense counsel

   should have subpoenaed or what information a witness may have provided to help his

   case. According to defense counsel's Rule 61 affidavit, defense counsel or the defense

   team's private investigator interviewed all the witnesses Petitioner identified. Defense

   counsel explained that he subpoenaed the witnesses he believed would be helpful, but

   he did not subpoena the witness who provided a statement that was adverse to

   Petitioner's case. (D.I. 11-9 at 126) The private investigator's report supports defense


                                                 19
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 20 of 25 PageID #: 1835




  counsel's statement, as it shows that all but two of the witnesses identified by Petitioner

  were subpoenaed. (D.I. 11-14 at 124-34) As for the two witnesses who were not

  subpoenaed, one provided negligible information and the other provided information

  that would have helped to inculpate Petitioner. (D.1. 11-14 at 122-25) Given this record,

  the Court concludes that the Superior Court reasonably applied Strickland when

  concluding that defense counsel's decision regarding which potential witnesses to

  subpoena was not objectively unreasonable.

                       b. Claim Two (3): Failure to file motion for judgment of
                          acquittal

         Next, Petitioner contends that defense counsel provided ineffective assistance by

  failing to file a motion for judgment of acquittal. The Superior Court concluded that

  Petitioner could not demonstrate prejudice under Strickland because the Delaware

  Supreme had already determined on direct appeal that there was sufficient evidence to

  support Petitioner's convictions.

         It is well-settled that defense counsel does not provide ineffective assistance by

  failing to pursue meritless arguments. See Glass v. Sec'y Pennsylvania Dep't of Corr.,

  726 F. App'x 930, 933 (3d Cir. 2018). As discussed in Section Ill.A of this Opinion, the

  Delaware Supreme Court's holding that there was sufficient evidence to support

  Petitioner's convictions withstands constitutional scrutiny. Consequently, the Court

  concludes that the Superior Court reasonably applied Strickland in concluding that

  Petitioner was not prejudiced by defense counsel's failure to file a motion for judgment

  of acquittal.



                                              20
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 21 of 25 PageID #: 1836




                        c. Claim Two (4): Calling Petitioner and witness liars

          Petitioner contends that defense counsel called him and his alibi witness liars in

   an attempt to induce him to plead guilty. Without determining if defense counsel

   engaged in the alleged name calling, the Superior Court denied the argument for lack of

   prejudice because Petitioner actually proceeded to trial and did not enter a guilty plea.

          In Strickland, the Supreme Court stated that, "[i]f it is easier to dispose of an

   ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will

   often be so, that course should be followed." Strickland, 466 U.S. at 697. Even if the

   Court were to assume that defense counsel uttered the statements described by

   Petitioner, the fact that Petitioner proceeded to trial demonstrates that Petitioner was

   not influenced by defense counsel's alleged attempt to cause him to plead guilty.

   Therefore, the Court concludes that the Superior Court reasonably applied Strickland in

   denying Claim Two (4) for lack of prejudice.

          C. Claim Three: Prosecutorial Misconduct

          In Claim Three, Petitioner asserts that the State engaged in misconduct "in

   labeling [him] as Bennett's partner, in lying to Nathan Ennis, and in stating that witness

   Kelly was guessing.'' (D.I. 1 at 8) Petitioner raised Claim Three in his Rule 61 motion,

   which the Superior Court denied as procedurally defaulted under Delaware Superior

   Court Criminal Rule 61 (i)(3) due to Petitioner's failure to raise the issue in the

   proceedings leading to the judgment of conviction or on direct appeal.

          This Court has consistently held that Rule 61 (i)(3) is an independent and

   adequate state procedural rule precluding federal habeas review. See McCleaf v.


                                                 21
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 22 of 25 PageID #: 1837




  Carroll, 416 F.Supp.2d 283, 296 (D.Del.2006); Mayfield v. Carroll, 2005 WL 2654283

  (D.Del. Oct. 11, 2005). Consequently, the instant Claim is procedurally defaulted,

  meaning that the Court cannot review its merits absent a showing of cause for the

  default, and prejudice resulting therefrom, or upon a showing that a miscarriage of

  justice will occur if the Claim is not reviewed.

         Petitioner asserts that he did not raise the instant Claim on direct appeal because

  the issue was not preserved for appellate review and would only have been reviewed

  for plain error which he contends "is akin to no review at all." (D.I. 15 at 8) This

  argument does not establish cause for Petitioner's default of Claim Three, because

  Petitioner's opinion regarding plain error review does not demonstrate that an objective

  factor external to the defense impeded counsel's efforts to comply with the State's

  procedural rule. To the extent the Court should liberally construe his "plain error''

  argument as an attempt to blame defense counsel for failing to object to these instances

  of prosecutorial misconduct, the argument still does not establish cause. Although, "in

  certain circumstances counsel's ineffectiveness in failing to properly preserve [a] claim

  for review in state court will suffice" to constitute cause to excuse procedural default,

  that particular allegation of ineffective assistance of counsel must first be raised as an

  independent claim in the state courts. See Edwards v. Carpenter, 529 U.S. 446,451

  (2000). Since Petitioner did not present the issue of defense counsel's alleged failure to

  raise an issue of prosecutorial misconduct to the Delaware state courts as an

  independent ineffective assistance of counsel claim, defense counsel's alleged failure to




                                                22
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 23 of 25 PageID #: 1838




  present Claim Three to the Delaware courts cannot provide cause for the instant

  default.

         In the absence of cause, the Court need not address the issue of prejudice.

  Additionally, Petitioner's default cannot be excused under the miscarriage of justice

  exception to the procedural default doctrine, because he has failed to provide new

  reliable evidence that can establish his actual innocence. Accordingly, the Court will

  deny Claim Three as procedurally barred from federal habeas review.

         D. Claim Four: Defense Counsel's Conflict of Interest

         The record reveals that a different attorney represented both Bennett and

  Petitioner for the first two months of their cases. At the end of the two months, the

  attorney ceased representing Petitioner and remained as Bennett's counsel, and new

  defense counsel took over Petitioner's representation. (D.I. 11-12 at 4; D.I. 11-14 at

  181; D.I. 13 at 23) In his final Claim, Petitioner argues that his right to due process was

  violated because the initial attorney who also represented Bennett used the attorney-

  client privileged information provided by Petitioner in his representation of Bennett.

         Petitioner did not raise this issue during trial or on direct appeal. Therefore, the

  Superior Court denied Claim Four as procedurally barred under Rule 61 (i)(3). For the

  same reasons discussed with respect to Claim Three, Claim Four is procedurally

  defaulted because the Superior Court rejected Claim Four on an independent and

  adequate state law ground.

         Petitioner attempts to establish cause for his failure to present the instant Claim

  in the proceedings leading to his judgment of conviction by arguing that the evidence of


                                               23
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 24 of 25 PageID #: 1839




  the first attorney's actions was not evident from the record. (D.I. 6 at 28; D.I. 15 at 10-

  11) The Court rejects this argument as specious. Petitioner knew that the first attorney

  represented both him and Bennett for the first two months during the proceedings

  leading to the judgment of conviction. Petitioner also would have known the privileged

  information he told the attorney. In short, Petitioner has not demonstrated cause.

         Given the absence of cause, the Court will not address the issue of prejudice. In

  addition, the miscarriage of justice exception is inapplicable because Petitioner has not

  provided new reliable evidence of his actual innocence. Accordingly, the Court will deny

  Claim Four as procedurally barred from federal habeas review.

  V.     CERTIFICATE OF APPEALABILITY

         The Court must decide whether to issue a certificate of appealabilty. See 3d Cir.

  L.A.R. 22.2 (2011). A certificate of appealability may be issued only when a petitioner

  makes a "substantial showing of the denial of a constitutional right.'' 28 U.S.C. §

  2253(c)(2). This showing is satisfied when the petitioner demonstrates "that reasonable

  jurists would find the district court's assessment of the constitutional claims debatable or

  wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally, if a federal court

  denies a habeas petition on procedural grounds without reaching the underlying

  constitutional claims, the court is not required to issue a certificate of appealability

  unless the petitioner demonstrates that jurists of reason would find debatable: (1)

  whether the petition states a valid claim of the denial of a constitutional right; and (2)

  whether the court was correct in its procedural ruling. See Slack, 529 U.S. at 484.




                                                24
Case 1:17-cv-01814-CFC Document 16 Filed 09/07/21 Page 25 of 25 PageID #: 1840




         The Court has concluded that the instant Petition fails to warrant federal habeas

  relief and is persuaded that reasonable jurists would not find this conclusion to be

  debatable. Consequently, the Court will not issue a certificate of appealability.

  VI.    CONCLUSION

         For the foregoing reasons, the Court will deny the instant Petition without an

  evidentiary hearing. An appropriate Order will be entered.




                                              25
